PER CURIAM.
Motion for an appeal from judgments of the Leslie Circuit Court, Honorable William Lewis, Judge.
The judgments are for $300 each in‘favor .of a husband and wife for having been made- sick from drinking: milk -con*188taminated by some unidentifiable substance in the carton. The cases are distinguishable from those which involved bottles of soft drinks having removable and replaceable caps since this milk container was a paper carton, sealed at the dairy and unbroken until opened immediately before the milk was drunk.
The judgments do not appear excessive.
The motions for appeals are overruled, and the judgments stand affirmed..